OPINION
PER CURIAM:
This cause is presented to this court on an appeal on questions of law from the Municipal Court of the City of Akron.
The appellant has not filed a bill of exceptions, and therefore this court can look only to the transcript of the record, the pleadings filed in the case, and the orders, judgment, and material acts and proceedings of the Municipal Court as appear in the records of said court. We are incapacitated from considering any evidence offered in the trial.
It is claimed by the appellant that the trial court did not comply with §10378 GC, in the rendition of its judgment in the cause, and for that reason there is no judgment in the Municipal Court.
Sec. 10378 GC, regulates procedure in the justice of the peace courts. It provides:
“Upon a verdict the justice must immediately render judgment accordingly. When the trial is by the justice, judgment must be entered immediately after the close of the trial, if the defendant has been arrested or his property attached. In other cases, it shall be entered either at the close of the trial, or if the justice then desires further time to consider, on or by the fourth day thereafter, both days inclusive.”
*262*261The Akron Municipal Court Act does not specifically provide for this proce*262dure in the Municipal Court of Akron, and this court does not determine that it applies by analogy. The Municipal Court of Akron is a court of record.
The judgment is affirmed.
WASHBURN, PJ., DOYLE, J., and STEVENS, J., concur.